Pope, Judge.
Appellant was indicted and convicted of the offense of burglary and sentenced to fifteen years. After the initiation of this appeal his attorney filed a motion to withdraw as counsel and pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967), filed a brief raising points of law which he considered could arguably support an appeal. Subsequent to our granting of the motion to withdraw, we have fully reviewed the record and transcript to determine if there are any meritorious errors of law. Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976). We are in agreement with counsel that none of the points raised have any merit nor does our independent examination disclose any errors of substance. We therefore affirm the conviction. The evidence adduced at trial was sufficient to enable any rational trier of fact to find appellant guilty of the crime charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Quillian, C. J., and McMurray, P. J., concur.

Harry N. Gordon, District Attorney, for appellee.